Title: Abigail Adams to John Quincy Adams, 22 November 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear Son
      London November 22 1786
     
     It is a long time since I received a line from you, or any other of my Friends, nor have we learnt with certainty whether your Brother Tommy was admitted Colledge. By captain Folger I wrote to you, and hope it went Safe to your hand, as the Letter containd Something more than words. As I know you will not wish to Spend any time Idle it may not be too early to consult you respecting the preceptor you wish to be placed with. Law I take for granted is the Study you mean to persue. Mr Lowel of Boston and mr Parsons of Newbury port, are both of them Gentleman Eminent in their profession, and I have made inquiry of mr Cutting who you know was with mr Lowel respecting the Situation of his office and the method persued in it. Mr Cutting has the highest opinion of mr Lowels abilities, and a great esteem for his private character, as every person acquainted with him must have. But he adds that mr Lowel has a natural Indolence about him, which prevents a pupils deriving all that information and advantage from him, which a more active Character would afford, and in addition to this, a city is not the best calculated for study. Mr Parsons character is equally high as a Lawyer, and he has, as I have been informd an insatiable thirst for knowledge, and is never better pleasd than when he can meet with a Youth of Similar taste and inclinations. I own from the Character of both Gentlemen, and other circumstances, I am led to incline to mr Parsons. But you who are upon the spot, with the information and advice of your Friends, may be best able to judge upon the Subject. I know your Father means to leave it to your choice. You will inform yourself upon the Subject, and the Terms &c and communicate to us. Your Father will then write to the Gentleman.
     We are Still left in the Dark respecting our continuance here. Few decisive measures appear to be taken by Congress upon any Subject, indeed I fear they are so much embarressd as not to know what to do. I hope according to Parson Moodys doctrine, they will not do, they know not what, which has some times been the case. The Treaty between France and England is ratified between the high contracting parties, it must come before Parliament and receive a Sanction there; whether it will meet with much opposition there; time only will determine. What is termd opposition here, is a very feeble party, who have not purses and concequently not power to carry any points of importance. It is rather Novel for this Nation to Court and cringe to a Country which they have ever affected to Hate and despise, but the Edicts of the King of France totally prohibiting British Manufactories, Effected what mr Crawford could not, by three years residence, and I dare Say the united States might have accomplishd the Same, if they would all have adopted the Massachusetts Navigation act, and abided by it.
     It is a subject of much regreet to every Friend of America, and no small mortification to those in publick Character, to see the proceedings of some Counties and Towns, uneasy and wrestless under a Government in which they enjoy perfect freedom, they are taking effectual methods to create themselves a Tyrant e’er long. By wishing to abolish the Senate they are destroying that balance of power by which alone their Liberties are secured to them. The Printers in this Country Eagerly Seaize every paragraph of this kind and publish it, which they would not do, if they did not conceive they could injure America by it. They have given us in this days papers the proceedings of the County convention of Hampshire, which are a disgrace to our annals. I have been thinking whether it might not be of use to our Country to have some Such Societys formed as there are in this Country, call’d debating Societies, in which a precident presides. The Question is publishd two Days or more before hand, admission is easy, only 6 pence a person, and any person who pleases may enter and speak to the Subject. And these Societies are the resort of all the Young Gentleman who wish to form themselves for publick Speaking; whether for the Law, divinity, or the House of commons. And sometimes Questions are discussed here in a masterly manner. A perfect Stranger has an equal freedom of Speach, with the best known, order and decency must be observed, but no questions are askd, who you are, or from whence you came. I will give you from this Days paper the Question for tomorrow Evening.
     “Which of the three publick Characters in the present Situation of this Country, is most qualified by his abilities and integrity to fill the office of Prime Minister, Lord North, mr Fox or mr Pitt.”
     This is a question of no small importance and delicacy. I think with judicious management Societies of this kind might be establishd at least in the different universities, and many benifical concequences result from them.
     Your Father is much engaged in a work that may prove of no Small utility to our Country. It is an investigation into the different Forms of Government, both ancient and modern, Monarchical Aris­tocratical Democratical and Republican, pointing out their happiness or misery in proportion to their different balances. It appears to be a subject in which America is greatly interested, and upon which her future happiness depends. When compleated, he means only to publish a few for the present and those only for himself and Friends, but he is So much Swallowed up in the persuit of his Subject that you must not wonder if you do not receive a line from him. I think he enjoys better Health this fall than I have known him to have for Several years.
    